DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Czarnecki on January 11, 2022 by telephone. 
The application has been changed as follows:
Each of Claims 2-15, line 1: “apparatus” has been changed to -device-.  
Claim 12, line 2: “some” has been changed to -one-.  
Claim 13, lines 2-3: “a portion” has been changed to -one-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a handheld remote device, comprising: a housing that includes: a deformable first portion reversibly transformable between a relaxed state and a deformed state, a switching circuit that includes at least one displaceable element to detect a deformation of the first housing portion, the switching circuit having at least two operating states: a first operating state having a greater power demand than a second operating state, as recited in Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833